DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s amendments and arguments filed 13 October 2021 have been entered and considered. Claims 4 and 12 are canceled. Claims 1-3, 5-11, and 13-20 are pending. All rejections not reiterated herein have been withdrawn.
Information Disclosure Statement
The information disclosure statement filed 3 January 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, there is no copy of non-patent literature document 2.
U.S. patent application publications 2 and 3 and non-patent literature document 1 are duplicate references that have been previously cited in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 5-7, 9-10, 13-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0349185) in view of Chandler (US 5,468,648) further in view of Reed et al. (US 2017/0059566) and Meaney-Delman et al. (Obstetrics & Gynecology, April 2016).
Park et al. a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);

a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region responsive to the biologic sample being placed in the one or more biologic sample wells (par. 120);
the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by a user (test strips are adjacent and viewable to a user through observation window 222, see Fig. 16, par. 198-201);
a plurality of immunoassay test strips that detect different target materials (par. 193). 
Park et al. fail to teach a first test strip containing antigens specific to an infection capable of infecting a fetus in the test region, a second test strip containing antigens specific to an infection capable of infecting a fetus in the test region and a third strip containing hCG specific antibodies in the test region.
Chandler teaches a plurality of immunoassay test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies for detection of pregnancy 
Reed et al. teach a testing apparatus comprising a test strip having a sample well (sample pad, par. 81), a viewable surface (par. 20), a test region and a control region (par. 22) and a membrane connecting the sample well to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 22 and 81) a test region containing antigens (par. 14, 16 and 23) that are Zika specific (par. 102), in order to provide an immunoassay for a pathogen (par. 82).
Meaney-Delman et al. teach detection of Zika during pregnancy (Women who have traveled during pregnancy to an area with ongoing Zika virus transmission and those residing in such areas should be evaluated for Zika virus infection in accordance with CDC guidelines, pg. 646) because Zika is capable of infecting a fetus (pg. 644, right column, “Zika Virus Infection During Pregnancy and Effects on the Fetus’), in order to confirm Zika infection to provide treatment and appropriate testing for pregnant women (pg. 647, left column).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the targets in the first and second test strips of Park et al., a test zone of the first test strip comprising an antigen specific to an infection capable of infecting the fetus and a test zone of the second test strip comprising hCG specific antibodies as taught by Chandler because Park et al. is generic with respect to the target analyte that can be detected with the device and one would be motivated to use the appropriate reagents for detection of the desired analyte. Furthermore, the detection of rubella and hCG as taught by 
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of Park et al. in view of Chandler, an additional, third test strip containing Zika specific antigens in the test region of the test strip as taught by Reed et al., in order to confirm Zika infection in a pregnant woman to provide treatment and appropriate testing for pregnant women (pg. 647, left column) as taught by Meaney-Delman et al.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Park and Chandler are similarly drawn to lateral flow test strips detecting a target analyte. Park teaches a device having a plurality of test strips that each detect different biological substances. Chandler teaches a device containing a test strip to detect pregnancy having hCG specific antibodies and a test strip containing antigens specific to an infection capable of infecting a fetus. Reed and Meaney-Delman are similarly drawn to detection of antigens that are specific to an infection capable of infecting a fetus in pregnant women. Given the teachings of Park of detection of a plurality of substances and Chandler teaching hCG and antigens specific to an infection capable of infecting a fetus, one having ordinary skill in the art would have a reasonable expectation of success and motivation to include an additional test strips that detect different infections capable of infecting a fetus such as Zika as taught by Reed and Meaney-Delman.
With respect to claim 2, Park et al. teach the test regions of the first, second and third test strips oriented in the same direction (test regions in the first, second and third strips are parallel to each other, Fig. 14 and 16).

With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (Same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first, second and third strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109). 
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109). 
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201). 
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0349185) in view of Chandler (US 5,468,648) further in view of Reed et al. (US . 
Park et al. in view of Chandler in view of Reed et al. and Meaney-Delman et al. teach the testing apparatus of claim 1 comprising a housing with a wall disposed within the housing (guides, 213, Fig. 16, par. 197), but fail to teach a wall separating the first, second, and third test strips from each other.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells (par. 70, 34 and 36, Fig. 4) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to apply sample separately to the test strips and hold the test strips in place (par. 64). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Park et al. in view of Chandler further in view of Reed et al. and Meaney-Delman et al., separate sample wells and a wall separating the test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64) and separately provide sample to each test strip (par. 70). 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Park and DeMatteo are similarly drawn to a plurality of lateral flow test strips in a device and separately applying samples to the test strips.

s 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0349185) in view of Chandler (US 5,468,648) further in view of Reed et al. (US 2017/0059566) and Meaney-Delman et al. (Obstetrics & Gynecology, April 2016), as applied to claims 1 and 10, further in view of Myers et al. (US 9,390,237).
Park et al. in view of Chandler further in view of Reed et al. and Meaney-Delman et al. teach a testing apparatus according to claims 1 and 10, but fail to teach an alignment target. 
Myers et al. teach a testing device having an alignment target (col. 10, lines 12- 18 and col. 4, lines 8-18) and having a plurality of test strips (110, 120 and 125, Fig. 1; col. 2, lines 59-62; col. 3, lines 4-19); and a mobile device including a camera (smartphone comprising a camera, col. 4, lines 27-31) that is configured to execute software (col. 4, lines 31-34) and captures an image of the testing device based on alignment of the test device with the camera (col. 6, lines 15-48), in order to obtain an accurate image of the test device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include on the testing apparatus of Park et al. in view of Chandler further in view of Reed et al. and Meaney-Delman et al., an alignment target as taught by Myers et al., in order to provide accurate imaging with a mobile phone. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Park and Myers are similarly drawn to imaging a test strip using a camera on a mobile device. 
Although Myers et al. do not specifically teach the alignment target triggering a mobile device to capture an image of the testing apparatus, this limitation is drawn to intended use and the programming of the mobile device. The prior art needs only to be capable of performing the triggering. The triggering does not provide any structural limitations to the alignment target. .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3, 5-11 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-18 of copending Application No. 17/147,560 (reference application ‘560) in view of Chandler (US 5,468,648).
‘560 recites a testing apparatus comprising: 
a housing (claim 1); 
one or more biologic sample wells disposed in a surface of the housing for receiving a biologic sample (claim 1);
a plurality of immunoassay test strips secured to the housing, each disposed below one of the one or more biologic sample wells (claim 4) and each one of the plurality of test strips including: 
a viewable surface (claim 15); 
a test region including test strip specific antigens or antibodies (claim 1); 
a control region containing test strip specific control antigens or antibodies (claim 1); 

the plurality of test strips secured in an adjacent relationship in close viewable proximity to each other by a user (claim 6 and 15); 
the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the first one of the plurality of test strips (Zika, claim 1); and 
a second one of the plurality of test strips containing hCG specific antibodies in the test region of the second one of the plurality of test strips (hCG antibodies, claim 1). 
‘560 fails to recite an additional one of the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the second one of the plurality of test strips.
Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first or second), in order to detect both rubella and hCG in a single test (col. 25, lines 46-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the plurality of test strips in the testing apparatus of ‘560, an additional test strip having a test zone comprising an antigen specific to an 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘560 recites that a plurality of test strips may be present in the housing and Chandler teaches motivation to include an additional test strip for additional infection detection capability. Both ‘560 and Chandler are similarly drawn to lateral flow test strips detecting target analytes.
With respect to claim 2, ‘560 recites that the first and second test strips are oriented in the same direction (claim 2), one having ordinary skill would expect the presence of an additional test strip would also be oriented in the same direction.
Claim 5 is drawn to a functional limitation of the sample well. When a functional limitation is claimed, the references need only be capable of performing the recited functional limitation. The combination of prior art references teaches a sample well that is structurally the same as the claimed sample well and is therefore considered capable of receiving different biologics.
With respect to claims 7 and 8, ‘560 recites the sample applied to first and second test strips are substantially the same time (claim 8) and a wall separating first and second test strips from each other (claim 9). One having ordinary skill would expect the presence of a third, additional test strip in the plurality of test strips would also be contacted with the sample at the same time and would have a wall separating the test strips from each other.
The limitations of claims 3, 6, 9-11 and 13-20 are recited in claims 7 and 10-18 of ‘560.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5-7, 9-10, 13-15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 and 20 of copending Application No. 15/786,139 (reference application ‘139) in view of Park et al. (US 2016/03491 85) further in view of Chandler (US 5,468,648).
‘139 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a test region and a control region, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 11-13 and 20). It is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first, second or third.
‘139 fails to recite the test device comprising a housing, the arrangement of test strips within the housing, the specific features of the test strip and an additional one of the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the second one of the plurality of test strips.
Park et al. a test apparatus comprising: 
a housing (210 and 220, Fig. 16; par. 197); 
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221); 
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including: 
a viewable surface (222, Fig. 16; par. 198); 

a control region containing test strip specific control antibodies (par. 117); 
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120); 
a plurality of test strips including first, second and third test strips that detect different target materials (par. 193; first, second and third test strips are illustrated in Fig. 14 and 16), in order to provide a testing apparatus that is contained for sample application.
Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first or second), in order to detect both rubella and hCG in a single test (col. 25, lines 46-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘139, a housing, sample wells, first, second and third test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to the control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘139 in view of Park et 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘139 recites that a plurality of test strips may be present in the housing and Chandler teaches motivation to include an additional test strip for additional infection detection capability. ‘139, Park and Chandler are similarly drawn to lateral flow test strips detecting target analytes.
With respect to claim 2, Park et al. teach the test regions of the first and second test strips oriented in the same direction (test regions in the first and second strips are parallel to each other, Fig. 14 and 16).
Claim 5 is drawn to a functional limitation of the sample well. When a functional limitation is claimed, the references need only be capable of performing the recited functional limitation. The combination of prior art references teaches a sample well that is structurally the same as the claimed sample well and is therefore considered capable of receiving different biologics.
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (Same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to first, second and third strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178).

With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 and 20 of copending Application No. 15/786,139 (reference application ‘139) in view of Park et al. (US 2016/03491 85) and Chandler (US 5,468,648), as applied to claims 1 and 10, further in view of Myers et al. (US 9,390,237).
‘139 in view of Park et al. and Chandler teach a testing apparatus according to claims 1 and 10, but fail to teach an alignment target. 
Myers et al. teach a testing device having an alignment target (col. 10, lines 12- 18 and col. 4, lines 8-18) and having a plurality of test strips (110, 120 and 125, Fig. 1; col. 2, lines 59-62; col. 3, lines 4-19); and a mobile device including a camera (smartphone comprising a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include on the testing apparatus of ‘139 in view of Park et and Chandler, an alignment target as taught by Myers et al., in order to provide accurate imaging with a mobile phone. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘139 and Myers are similarly drawn to imaging a test strip using a mobile device. 
Although Myers et al. do not specifically teach the alignment target triggering a mobile device to capture an image of the testing apparatus, this limitation is drawn to intended use and the programming of the mobile device. The prior art needs only to be capable of performing the triggering. The triggering does not provide any structural limitations to the alignment target. Since Myers et al. teach the required structural limitations of the alignment target being on the device and imaging of the target with the mobile device, the alignment target of Myers is considered capable of triggering a mobile device to capture an image and meets the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5-7, 9-10, 13-15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3 and 10 of copending 
‘983 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line anda control line, wherein the test line and the control line are viewable, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 2 and 10). It is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first, second or third.
‘983 fails to recite the test device comprising a housing, the arrangement of test strips within the housing, the specific features of the test strip and an additional one of the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the second one of the plurality of test strips.
Park et al. a test apparatus comprising: 
a housing (210 and 220, Fig. 16; par. 197); 
a biologic sample wells disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221); 
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including: 
a viewable surface (222, Fig. 16; par. 198); 
a test region containing test strip specific antibodies (par. 117); 
a control region containing test strip specific control antibodies (par. 117); 

a plurality of test strips including first, second and third test strips that detect different target materials (par. 193; Fig. 14 and 16, first, second and third test strips are illustrated), in order to provide a testing apparatus that is contained for sample application.
Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first or second), in order to detect both rubella and hCG in a single test (col. 25, lines 46-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘983, a housing, sample wells, first, second and third test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to the control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘983 in view of Park et al., an additional test strip having a test zone comprising an antigen specific to an infection 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘983 recites that a plurality of test strips may be present in the housing and Chandler teaches motivation to include an additional test strip for additional infection detection capability. ‘983, Park and Chandler are similarly drawn to lateral flow test strips detecting target analytes.
With respect to claim 2, Park et al. teach test regions of first, second and third test strips oriented in the same direction (test regions in first, second and third strips are parallel to each other, Fig. 14 and 16).
Claim 5 is drawn to a functional limitation of the sample well. When a functional limitation is claimed, the references need only be capable of performing the recited functional limitation. The combination of prior art references teaches a sample well that is structurally the same as the claimed sample well and is therefore considered capable of receiving different biologics.
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (Same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to first, second and third strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178).

With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3 and 10 of copending Application No. 15/804,983 (reference application, ‘983) in view of Park et al. (US 2016/03491 85) and Chandler (US 5,468,648), as applied to claims 1 and 10, further in view of Myers et al. (US 9,390,237).
‘983 in view of Park et al. and Chandler teach a testing apparatus according to claims 1 and 10, but fail to teach an alignment target. 
Myers et al. teach a testing device having an alignment target (col. 10, lines 12- 18 and col. 4, lines 8-18) and having a plurality of test strips (110, 120 and 125, Fig. 1; col. 2, lines 59-62; col. 3, lines 4-19); and a mobile device including a camera (smartphone comprising a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include on the testing apparatus of ‘983 in view of Park et and Chandler, an alignment target as taught by Myers et al., in order to provide accurate imaging with a mobile phone. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘983 and Myers are similarly drawn to imaging a test strip using a mobile device. 
Although Myers et al. do not specifically teach the alignment target triggering a mobile device to capture an image of the testing apparatus, this limitation is drawn to intended use and the programming of the mobile device. The prior art needs only to be capable of performing the triggering. The triggering does not provide any structural limitations to the alignment target. Since Myers et al. teach the required structural limitations of the alignment target being on the device and imaging of the target with the mobile device, the alignment target of Myers is considered capable of triggering a mobile device to capture an image and meets the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5-7, 9-10, 13-15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of copending 
‘076 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a test line, wherein the test line and the control line are viewable, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 3 and 4). It is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first, second or third.
‘076 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip and an additional one of the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the second one of the plurality of test strips.
Park et al. a test apparatus comprising: 
a housing (210 and 220, Fig. 16; par. 197); 
a biologic sample wells disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198); 
a test region containing test strip specific antibodies (par. 117); 
a control region containing test strip specific control antibodies (par. 117); 

a plurality of test strips including first, second and third test strips that detect different target materials (par. 193; first, second and third test strips are illustrated in Fig. 14 and 16), in order to provide a testing apparatus that is contained for sample application.
Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first or second), in order to detect both rubella and hCG in a single test (col. 25, lines 46-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘076, a housing, sample wells, first, second and third test strips each having a control line and the test strips secured to the housing below a sample well and in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to the control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘076 in view of Park et al., an additional test strip having a test zone comprising an antigen specific to an infection 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘076 recites that a plurality of test strips may be present in the housing and Chandler teaches motivation to include an additional test strip for additional infection detection capability. ‘076, Park and Chandler are similarly drawn to lateral flow test strips detecting target analytes.
With respect to claim 2, Park et al. teach test regions of first, second and third test strips oriented in the same direction (test regions in the first, second and third strips are parallel to each other, Fig. 14 and 16).
Claim 5 is drawn to a functional limitation of the sample well. When a functional limitation is claimed, the references need only be capable of performing the recited functional limitation. The combination of prior art references teaches a sample well that is structurally the same as the claimed sample well and is therefore considered capable of receiving different biologics.
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (Same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to first, second and third strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178).

With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims claims 3 and 4 of copending Application No. 16/137,076 (reference application ‘076) in view of Park et al. (US 2016/0349185) and Chandler (US 5,468,648), as applied to claims 1 and 10, further in view of Myers et al. (US 9,390,237).
‘076 in view of Park et al. and Chandler teach a testing apparatus according to claims 1 and 10, but fail to teach an alignment target. 
Myers et al. teach a testing device having an alignment target (col. 10, lines 12- 18 and col. 4, lines 8-18) and having a plurality of test strips (110, 120 and 125, Fig. 1; col. 2, lines 59-62; col. 3, lines 4-19); and a mobile device including a camera (smartphone comprising a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include on the testing apparatus of ‘076 in view of Park et and Chandler, an alignment target as taught by Myers et al., in order to provide accurate imaging with a mobile phone. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘076 and Myers are similarly drawn to imaging a test strip using a mobile device. 
Although Myers et al. do not specifically teach the alignment target triggering a mobile device to capture an image of the testing apparatus, this limitation is drawn to intended use and the programming of the mobile device. The prior art needs only to be capable of performing the triggering. The triggering does not provide any structural limitations to the alignment target. Since Myers et al. teach the required structural limitations of the alignment target being on the device and imaging of the target with the mobile device, the alignment target of Myers is considered capable of triggering a mobile device to capture an image and meets the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5-7, 9-10, and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,125,749 (‘749) in view of Park et al. (US 2016/0349185) further in view of Chandler (US 5,468,648).

‘749 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. a test apparatus comprising: 
a housing (210 and 220, Fig. 16; par. 197); 
a biologic sample wells disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221); 
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including: 
a viewable surface (222, Fig. 16; par. 198); 
a test region containing test strip specific antibodies (par. 117); 

a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
a plurality of test strips including first, second and third test strip that detect different target materials (par. 193; first, second and third test strips are illustrated in Fig. 14 and 16), in order to provide a testing apparatus that is contained for sample application.
Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first or second), in order to detect both rubella and hCG in a single test (col. 25, lines 46-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘749, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to the control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘749 in view of Park et al., an additional test strip having a test zone comprising an antigen specific to an infection 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘749 recites that a plurality of test strips may be present in the housing and Chandler teaches motivation to include an additional test strip for additional infection detection capability. ‘749, Park and Chandler are similarly drawn to lateral flow test strips detecting target analytes.
With respect to claim 2, Park et al. teach the test regions of first, second and third test strips oriented in the same direction (test regions in the first and second strips are parallel to each other, Fig. 14 and 16).
Claim 5 is drawn to a functional limitation of the sample well. When a functional limitation is claimed, the references need only be capable of performing the recited functional limitation. The combination of prior art references teaches a sample well that is structurally the same as the claimed sample well and is therefore considered capable of receiving different biologics.
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (Same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to first, second and third strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178).

With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).

Claims 1-2, 5-7, 9-10, 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of U.S. Patent No. 11,112,406 (‘406) in view of Park et al. (US 2016/0349185) further in view of Chandler (US 5,468,648). Although ‘406 recites a method, the method comprises a test device to which the instant claims are directed.
‘406 recites a method comprising providing a testing device comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line and a control line, wherein the test line and the control line are viewable, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line (Zika virus antigens) and a second test strip contains hCG specific antibodies in the test line (claims 1 and 4). It is noted that the labeling of the first and second test strip is irrelevant in the instant claims and 
‘406 fails to recite the test device comprising a housing, the arrangement of test strips within the housing, the specific features of the test strip and an additional one of the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the second one of the plurality of test strips.
Park et al. a test apparatus comprising: 
a housing (210 and 220, Fig. 16; par. 197); 
a biologic sample wells disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221); 
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including: 
a viewable surface (222, Fig. 16; par. 198); 
a test region containing test strip specific antibodies (par. 117); 
a control region containing test strip specific control antibodies (par. 117); 
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120); 
a plurality of test strips including first, second and third test strips that detect different target materials (par. 193; first, second and third test strips are illustrated in Fig. 14 and 16), in order to provide a testing apparatus that is contained for sample application.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘406, a housing, sample wells, first, second and third test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to the control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘406 in view of Park et al., an additional test strip having a test zone comprising an antigen specific to an infection capable of infecting the fetus as taught by Chandler, in order to provide additional in-office diagnosis of an infection during pregnancy (Chandler, col. 2, lines 15-18).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘406 recites that a plurality of test strips may be present in the housing and Chandler teaches motivation to include an additional test strip for 
With respect to claim 2, Park et al. teach the test regions of first, second and third test strips oriented in the same direction (test regions in the first and second strips are parallel to each other, Fig. 14 and 16).
Claim 5 is drawn to a functional limitation of the sample well. When a functional limitation is claimed, the references need only be capable of performing the recited functional limitation. The combination of prior art references teaches a sample well that is structurally the same as the claimed sample well and is therefore considered capable of receiving different biologics.
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (Same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to first, second and third strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a10c, Fig. 14; loading pad, 2, Fig. 1, par. 109).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).

With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).

Claims 1-2, 5-7, 9-10, 13-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,857,373 (‘373) in view of Park et al. (US 2016/0349185) further in view of Chandler (US 5,468,648). Although ‘373 recites a method, the method comprises a test device to which the instant claims are directed.
‘373 recites a method comprising providing a testing device with an alignment target comprising: a plurality of immunoassay test strips each comprising a sample pad, a conjugate pad, a membrane strip having a test line, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claim 1). It is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first, second or third. With respect to claim 9, each immunoassay test strip includes a sample pad. With respect to claim 10, each immunoassay test strip includes a conjugate pad. With respect to claim 16, the test device includes an alignment target. With respect to claim 17, the alignment target triggers a mobile device to capture an image.
‘373 fails to recite the test device comprising a housing, the arrangement of test strips within the housing, the specific features of the test strip and an additional one of the plurality of 
Park et al. a test apparatus comprising: a housing (210 and 220, Fig. 16; par. 197); 
a biologic sample wells disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221); 
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including: 
a viewable surface (222, Fig. 16; par. 198); 
a test region containing test strip specific antibodies (par. 117); 
a control region containing test strip specific control antibodies (par. 117); 
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120); 
a plurality of test strips including first, second and third test strips that detect different target materials (par. 193; first, second and third test strips are illustrated in Fig. 14 and 16), in order to provide a testing apparatus that is contained for sample application.
Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first or second), in order to detect both rubella and hCG in a single test (col. 25, lines 46-49).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘373 in view of Park et al., an additional test strip having a test zone comprising an antigen specific to an infection capable of infecting the fetus as taught by Chandler, in order to provide additional in-office diagnosis of an infection during pregnancy (Chandler, col. 2, lines 15-18).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘373 recites that a plurality of test strips may be present in the housing and Chandler teaches motivation to include an additional test strip for additional infection detection capability. ‘373, Park and Chandler are similarly drawn to lateral flow test strips detecting target analytes.
With respect to claim 2, Park et al. teach the test regions of first, second and third test strips oriented in the same direction (test regions in the first and second strips are parallel to each other, Fig. 14 and 16).
Claim 5 is drawn to a functional limitation of the sample well. When a functional limitation is claimed, the references need only be capable of performing the recited functional limitation. The combination of prior art references teaches a sample well that is structurally the 
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (Same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to first, second and third strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a10c, Fig. 14; loading pad, 2, Fig. 1, par. 109). 
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201). 
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180). 

Claims 1, 2, 5-7, 9-10, and 13-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,857,372 (‘372) in view of Park et al. (US  in view of Chandler (US 5,468,648). Although ‘372 recites a method, the method comprises a test device to which the instant claims are directed.
‘372 recites a method comprising providing a testing device comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claim 1). It is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first, second or third. With respect to claim 9, each immunoassay test strip includes a sample pad. With respect to claim 10, each immunoassay test strip includes a conjugate pad. With respect to claim 16, the test device includes an alignment target. With respect to claim 17, the alignment target triggers a mobile device to capture an image.
‘372 fails to recite the test device comprising a housing, the arrangement of test strips within the housing, the specific features of the test strip and an additional one of the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the second one of the plurality of test strips.
Park et al. a test apparatus comprising: 
a housing (210 and 220, Fig. 16; par. 197); 
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including: 
a viewable surface (222, Fig. 16; par. 198); 

a control region containing test strip specific control antibodies (par. 117); 
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120); 
a plurality of test strips that detect different target materials (par. 193; first, second and third test strips are illustrated in Fig. 14 and 16), in order to provide a testing apparatus that is contained for sample application.
Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first or second), in order to detect both rubella and hCG in a single test (col. 25, lines 46-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘372, a housing, sample wells, first, second and third test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘372 in view of Park et 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘372 recites that a plurality of test strips may be present in the housing and Chandler teaches motivation to include an additional test strip for additional infection detection capability. ‘372, Park and Chandler are similarly drawn to lateral flow test strips detecting target analytes.
With respect to claim 2, Park et al. teach the test regions of first, second and third test strips oriented in the same direction (test regions in first, second and third strips are parallel to each other, Fig. 14 and 16).
Claim 5 is drawn to a functional limitation of the sample well. When a functional limitation is claimed, the references need only be capable of performing the recited functional limitation. The combination of prior art references teaches a sample well that is structurally the same as the claimed sample well and is therefore considered capable of receiving different biologics. 
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (Same sample indicates single user, par. 178 and 180). 
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to first, second and third strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178). 

With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201). 
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).
Response to Arguments
Applicant's arguments with respect to the 103 rejections filed 13 October 2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument that Chandler uses a single strip and does not utilize a plurality of immunoassay test strips that are located adjacent to each other is unpersuasive. The rejection is based on a combination of references, and the primary reference teaches a plurality of immunoassay test strips that are located adjacent to each other. It is also noted that Chandler teaches a plurality of chromatographic mediums for immunoassay (e.g., first chromatographic 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Specifically, applicant argues that Reed et al. and Meaney-Delman et al. do not describe a Zika test that is combined with any other test to provide a single means for detecting each of pregnancy, Zika virus, and infectious diseases within a single test process. Applicant also argues that Chandler does not suggest a further combination of a Zika virus test in addition to an hCG and a rubella test. This is not persuasive. In this case, given the teachings of Park of detection of a plurality of substances and Chandler teaching hCG and antigens specific to an infection capable of infecting a fetus, one having ordinary skill in the art would have a reasonable expectation of success and motivation to include an additional test strip that detects different infections capable of infecting a fetus such as Zika as taught by Reed and Meaney-Delman. 
Applicant’s arguments, see p. 9, with respect to the obviousness double patenting rejections over U.S. Patent No. 10,473,659 and U.S. Patent No. 10,928,390, have been fully considered and are persuasive.  The terminal disclaimer filed 13 October 2021 is sufficient to 
Applicant's arguments, see p. 11, with respect to the obviousness double patenting rejections over U.S. Patent No. 9,857,372 and U.S. Patent No. 9,857,373, have been fully considered but they are not persuasive. Although the patents recite methods, the methods comprise a test device to which the claims are directed and that is not patentably distinct from the device of the instant claims in view of Park et al. (US 2016/0349185) and Chandler (US 5,468,648).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JENNIFER H. TIEU/            Examiner, Art Unit 1649                                                                                                                                                                                            
/MELANIE BROWN/Primary Examiner, Art Unit 1641